ORDER
The Court ex mero motu vacates its Order entered 21 August 2003 denying plaintiff’s petition for writ of certiorari as to additional issues and hereby allows plaintiff’s petition for writ of certiorari as to the additional issue of the validity of the premises liability principles of negligence upon which plaintiff prevailed at trial. Accordingly, it is ordered that the parties shall file with this Court briefs as to this issue. The appellant shall have thirty (30) days from the date of this Order to file its brief, and appellee shall have thirty (30) days thereafter to file its responsive brief. Pursuant to North Carolina Rule of Appellate Procedure 30(f), no further oral argument will be held in this case.
By order of the Court in Conference, this 5th day of February, 2004.
Brady, J.
For the Court